                                                           1    Josh H. Escovedo, State Bar No. 284506
                                                                Josiah M. Prendergast, State Bar No. 292840
                                                           2    WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
                                                                Law Corporation
                                                           3    400 Capitol Mall, 11th Floor
                                                                Sacramento, California 95814
                                                           4    Telephone: 916.558.6000
                                                                Facsimile:    916.446.1611
                                                           5    Email: jescovedo@weintraub.com; jprendergast@weintraub.com
                                                           6    Attorneys for Plaintiff and Counterdefendant Graebel Commercial Services, Inc.
                                                           7
                                                                Tyson Arbuthnot, State Bar No. 215225
                                                           8    Richard M. Harris, State Bar No. 268171
                                                                ROGERS JOSEPH O’DONNELL
                                                           9    311 California Street
                                                                San Francisco, California 94104
                                                           10   Telephone: 415.956.2828
weintraub tobin chediak coleman grodin




                                                                Facsimile:    415.956.6457
                                                           11   Email: tarbuthnot@rjo.com; rharris@rjo.com
                                                           12   Attorneys for Defendant and Counterclaimant Johnstone Moyer, Inc. and
                                                                Defendants Oyster Point Hotels, LLC, OTO Development, LLC, and
                                                           13   Arch Insurance Company
                                                           14

                                                           15                                     UNITED STATES DISTRICT COURT
                                         law corporation




                                                           16                                   NORTHERN DISTRICT OF CALIFORNIA
                                                           17

                                                           18   GRAEBEL COMMERCIAL SERVICES, INC., a              ) Case No. 4:18-cv-03425-KAW
                                                                Colorado corporation,                             )
                                                           19                                                     )
                                                                                  Plaintiff,                      )
                                                           20                                                     ) STIPULATION FOR DISMISSAL WITH
                                                                       v.                                         ) PREJUDICE; ORDER THEREON
                                                           21                                                     )
                                                                OYSTER POINT HOTELS, LLC, a California            )
                                                           22   limited liability company; OTO                    )
                                                                                                                  )
                                                                DEVELOPMENT, LLC, a Delaware limited              )
                                                           23
                                                                liability company; JOHNSTONE MOYER,               )
                                                           24   INC., a California corporation; and ARCH          )
                                                                INSURANCE COMPANY, a Missouri                     )
                                                           25   corporation,                                      )
                                                                                                                  )
                                                           26                     Defendants.                     )
                                                                                                                  )
                                                           27                                                     )
                                                                AND RELATED COUNTERCLAIM.                         )
                                                           28                                                     )

                                                                                                                          Stip. for Dismissal with Prejudice; Order Thereon
                                                                {2543817.DOCX;}                               1                             Case No. 4:18-cv-03425-KAW
                                                           1           Pursuant to a settlement agreement between plaintiff and counterdefendant Graebel

                                                           2    Commercial Services, Inc. (“Plaintiff”) and defendant and counterclaimant Johnstone Moyer,

                                                           3    Inc. and defendants Oyster Point Hotels, LLC, OTO Development, LLC, and Arch Insurance

                                                           4    Company (collectively, “Defendants”), the parties hereby stipulate and request that Defendants

                                                           5    be dismissed with prejudice in the above-entitled action; each party to bear its own attorneys’

                                                           6    fees and costs. See Fed. R. Civ. P. 41(a)(1)(A)(ii) (requiring stipulation for voluntary dismissals

                                                           7    after responsive pleadings have been filed).

                                                           8

                                                           9                                         Respectfully submitted,

                                                           10   Dated: February 12, 2019             WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
weintraub tobin chediak coleman grodin




                                                                                                     Law Corporation
                                                           11

                                                           12                                        By:    /s/ Josh H. Escovedo
                                                                                                            Josh H. Escovedo
                                                           13
                                                                                                            California State Bar No. 284506
                                                           14
                                                                                                     Attorneys for Plaintiff and Counterdefendant
                                                           15                                        Graebel Commercial Services, Inc.
                                         law corporation




                                                           16

                                                           17   Dated: February 12, 2019             ROGERS JOSEPH O’DONNELL

                                                           18
                                                                                                     By:    /s/ Richard M. Harris
                                                           19                                               Richard M. Harris
                                                                                                            California State Bar No. 268171
                                                           20
                                                                                                     Attorneys for Defendant and Counterclaimant
                                                           21                                        Johnstone Moyer, Inc. and Defendants Oyster Point
                                                                                                     Hotels, LLC, OTO Development, LLC, and
                                                           22                                        Arch Insurance Company

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                                            Stip. for Dismissal with Prejudice; Order Thereon
                                                                {2543817.DOCX;}                                2                              Case No. 4:18-cv-03425-KAW
                                                           1                                                ORDER

                                                           2           The parties having so stipulated and agreed, the above-referenced case is hereby

                                                           3    dismissed with prejudice; each party to bear its own attorneys’ fees and costs.

                                                           4           IT IS SO ORDERED.                                           S DISTRICT
                                                                                                                                ATE           C
                                                                                                                               T
                                                           5




                                                                                                                                                     O
                                                                                                                          S




                                                                                                                                                      U
                                                                                                                         ED




                                                                                                                                                       RT
                                                                                                                                                ERED




                                                                                                                     UNIT
                                                           6    Dated: 2/15/2019                                                         O ORD
                                                                                                                              IT IS S




                                                                                                                                                             R NIA
                                                                                                                   The Honorable Kandis A. Westmore
                                                           7                                                       Judge, UnitedndStates
                                                                                                                                   is West
                                                                                                                                           mDistrict
                                                                                                                                            o re     Court




                                                                                                                     NO
                                                                                                                                          a
                                                                                                                               Judge K




                                                                                                                                                             FO
                                                                                                                      RT
                                                           8




                                                                                                                                                         LI
                                                                                                                              ER




                                                                                                                         H




                                                                                                                                                     A
                                                                                                                                   N                     C
                                                                                                                                                     F
                                                                                                                                       D IS T IC T O
                                                           9                                                                                 R

                                                           10
weintraub tobin chediak coleman grodin




                                                           11

                                                           12

                                                           13

                                                           14

                                                           15
                                         law corporation




                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                                               Stip. for Dismissal with Prejudice; Order Thereon
                                                                {2543817.DOCX;}                                3                                 Case No. 4:18-cv-03425-KAW
